NU SKIN ENTERPRISES, INC.
MASTER
STOCK OPTION AGREEMENT

(Director Option Agreement)

        This Master Option Agreement (the “Agreement”) is made effective as of
____________ (the “Effective Date”), to __________________________ (the
“Optionee”) under the Nu Skin Enterprises, Inc. 2006 Stock Incentive Plan (the
“Plan”) by Nu Skin Enterprises, Inc., a Delaware corporation (“Nu Skin
Enterprises”), under authority of the Plan Committee (the “Committee”).
Capitalized terms used herein without definition and defined in the Plan have
the same meanings as provided in the Plan.

1.

MASTER AGREEMENT. This Agreement is a Master Agreement and the terms of each
stock option grant set forth in any Stock Option Schedule hereto shall be
subject to any and all conditions and provisions set forth herein as this
Agreement may be amended from time to time. Each Stock Option Schedule shall
incorporate all of the terms and conditions of this Agreement and shall contain
such other terms and conditions that the Committee shall establish for the grant
of options covered by such Stock Option Schedule. In the event of a conflict
between the language of this Master Agreement and any Stock Option Schedule, the
language of the Stock Option Schedule shall prevail with respect to that Stock
Option Schedule. In order to be effective, the Stock Option Schedule must be
executed by a duly authorized executive officer of the Company. No signature of
the Optionee shall be required and the Optionee’s acceptance of the Stock Option
Schedule shall be deemed to be his or her acceptance of all the terms and
conditions set forth therein. Optionee shall be deemed to have accepted the
Stock Option Schedule (and all of the terms and conditions set forth therein)
unless Optionee provides written notice of his or her rejection of the Stock
Option Schedule and all of the Options granted thereunder within 20 days after
receipt of the Stock Option Schedule.


2.

OPTION GRANTs. Each Stock Option Schedule shall set forth the number of options
(the “Options”) that the Committee has granted to Optionee and the effective
date of such grant. Such Options are granted as an incentive to work to increase
the value of the Company for its stockholders. Each Option shall entitle the
Optionee to purchase, on the terms and conditions of this Agreement, the
respective Stock Option Schedule and the Plan, one fully paid and non-assessable
share of Class A Common Stock, par value $ .001 per share (the “Class A Common
Stock”), of Nu Skin Enterprises at the option price set forth in the Stock
Option Schedule. The Options are subject to all the terms and conditions of the
Plan, the Stock Option Schedule and this Agreement.


3.

NATURE OF OPTION. The Stock Option Schedule shall designate whether the options
are Nonqualifed Stock Options or Incentive Stock Options.


4.

TERMS AND EXERCISE PERIOD.


(a)  

Options awarded under this Agreement may not be exercised at any time until such
Options are vested as provided in the Stock Option Schedule governing such
Options.


(b)  

Except as otherwise provided in a Stock Option Schedule or this Agreement, the
Options granted hereunder shall terminate on the earlier of (i) the tenth
anniversary of the date of this Agreement, or (ii) the date such Options are
fully exercised.


5.

VESTING. Unless expressly provided otherwise in a Stock Option Schedule, Options
granted hereunder shall vest on the date preceding the next annual meeting of
stockholders.


6.

TERMINATION OF SERVICE.


(a)  

In the event the Optionee’s service as a director is terminated for any reason,
all Options that are not vested at the time of termination of service as a
Director shall terminate and be forfeited immediately upon termination of
service as a director.


(b)  

In the event the Optionee’s service as a director is terminated for any reason,
all Options granted hereunder that are vested but unexercised at the time of
termination of service as director shall terminate upon the earliest to occur of
the following: (i) the full exercise of the Options, (ii) the expiration of the
Options by their terms, or (iii) three years following the date of termination
of the Optionee’s service as a director. Until such Options have been terminated
pursuant to the preceding sentence, the vested Options at the time of
termination of service shall be exercisable by the Optionee, the estate of the
Optionee, or the person or persons to whom the Options may have been transferred
by will or by the laws of descent and distribution for the period set forth in
this Section 5(b), as the case may be.


(c)  

In the event that the Optionee (a) commits an act of fraud or intentional
misrepresentation related to his or her services as a director, (b) discloses or
uses confidential information in a manner detrimental to the Company, (c)
competes with the Company, or (d) takes any other actions that are harmful to
the interests of the Company, then the Committee shall have the right to
terminate this Agreement at their discretion, in which case all Options granted
hereunder shall terminate and be forfeited.


7.

STOCK CERTIFICATES. Within a reasonable time after the exercise of an Option,
and the satisfaction of the Optionee’s obligations hereunder, the Company shall
cause to be delivered to the person entitled thereto a certificate for the
shares purchased pursuant to the exercise of such Option.


8.

TRANSFERABILITY OF OPTIONS. This Agreement and the Options granted hereunder
shall not be transferable otherwise than by will or by the laws of descent and
distribution, and shall be exercised, during the lifetime of the Optionee, only
by the Optionee.


9.

EXERCISE OF OPTIONS. Options shall become exercisable at such time, as may be
provided herein and shall be exercisable by written notice of such exercise, in
the form prescribed by the Committee, to the person designated by the Committee
at the corporate offices of Nu Skin Enterprises. The notice shall specify the
number of Options that are being exercised. The Option Price shall be payable on
the exercise of the Options and shall be paid in cash, in shares of Class A
Common Stock, including shares of Class A Common Stock acquired pursuant to the
Plan, part in cash and part in shares, or such other manner as may be approved
by the Committee consistent with the terms of the Plan as it may be amended from
time to time. Shares of Class A Common Stock transferred in payment of the
Option Price shall be valued as of the date of transfer based on the Fair Market
Value of the Company’s Class A Common Stock which for purposes hereof, shall be
considered to be the average closing price of the Company’s Class A Common Stock
as reported on the New York Stock Exchange for the ten (10) trading days just
prior to the date of exercise. Only shares of the Company’s Class A Common Stock
which have been held for at least six (6) months may be used to exercise the
Option.


10.

NO RIGHTS AS SHAREHOLDER. This Agreement shall not entitle the Optionee to any
rights as a stockholder of the Company until the date of the issuance of a stock
certificate to the Optionee for shares pursuant to the exercise of Options
covered hereby.


11.

GOVERNING PLAN DOCUMENT. This Agreement incorporates by reference all of the
terms and conditions of the Plan as presently existing and as hereafter amended.
The Optionee expressly acknowledges and agrees that the terms and provisions of
this Agreement are subject in all respects to the provisions of the Plan. The
Optionee also hereby expressly acknowledges, agrees and represents as follows:


(a)  

Acknowledges receipt of a copy of the Plan and represents that the Optionee is
familiar with the provisions of the Plan, and that the Optionee enters into this
Agreement subject to all of the provisions of the Plan.


(b)  

Recognizes that the Committee has been granted complete authority to administer
the Plan in its sole discretion, and agrees to accept all decisions related to
the Plan and all interpretations of the Plan made by the Committee as final and
conclusive upon the Optionee and upon all persons at any time claiming any
interest through the Optionee in any Option granted hereunder.


(c)  

Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
the Optionee from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that the Optionee (to the
extent Section 16(b) applies to Optionee) shall not be exempt from such
requirements pursuant to Rule 16b-3 unless and until the Optionee shall comply
with all applicable requirements of Rule 16b-3, including without limitation,
the possible requirement that the Optionee must not sell or otherwise dispose of
any share of Class A Common Stock acquired upon exercise of an Option unless and
until a period of at least six months shall have elapsed between the date upon
which such Option was granted to the Optionee and the date upon which the
Optionee desires to sell or otherwise dispose of any share of Class A Common
Stock acquired upon exercise of such Option.


(d)  

Acknowledges and understands that the Optionee’s use of Class A Common Stock
owned by the Optionee to pay the Option Price of an Option could have
substantial adverse tax consequences to the Optionee, and that the Company
recommends that the Optionee consult with a knowledgeable tax advisor before
paying the Option Price of any Option with Class A Common Stock.


12.

REPRESENTATIONS AND WARRANTIES. As a condition to the exercise of any Option
granted pursuant to the Plan, the Company may require the person exercising such
Option to make any representations and warranties to the Company that legal
counsel to the Company may determine to be required or advisable under any
applicable law or regulation, including without limitation, representations and
warranties that the shares of Class A Common Stock being acquired through the
exercise of such Option are being acquired only for investment and without any
present intention or view to sell or distribute any such shares.


13.

NO SERVICE CONTRACT. Nothing in this Agreement or in the Plan shall confer upon
Optionee any right to be retained in the service of the Company, or to interfere
in any way with the right of the Company at any time to discontinue using the
services of the Optionee as an independent consultant or other capacity or to
remove Optionee as a director.


14.

WITHHOLDING OF TAXES. The Optionee authorizes the Company to withhold, in
accordance with applicable laws and regulations, from any compensation or other
payment payable to the Optionee, all federal, state and other taxes attributable
to taxable income realized by the Optionee as a result of the grant or exercise
of any Options. As a condition to the exercise of any Option, Optionee shall
remit to the Company the amount of cash necessary to pay any withholding taxes
associated therewith or make other arrangements acceptable to the Company, in
the Company’s sole discretion, for the payment of any withholding taxes.


15.

EFFECTIVE DATE OF GRANT. Each Option granted pursuant to this Agreement shall be
effective as of the date first written above.


16.

COMPLIANCE WITH LAW AND REGULATIONS. The obligations of the Company hereunder
are subject to all applicable federal and state laws and to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Class A Common Stock is then listed and any
other government or regulatory agency.


17.

SECTION REFERENCES. The references to Plan sections shall be to the sections as
in existence on the date hereof unless an amendment to the Plan specifically
provides otherwise.


18.

QUESTIONS. All questions regarding this Agreement shall be addressed to D.
Matthew Dorny.


[Intentionally Left Blank]

        IN WITNESS WHEREOF, these parties hereby execute this Agreement to be
effective as of the Effective Date.

NU SKIN ENTERPRISES, INC., a Delaware corporation

By: ______________________________

Its:

______________________________
Optionee


______________________________
______________________________
Optionee’s Address